                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAN MCCONCHIE, in his official capacity as               )
Minority Leader of the Illinois Senate and               )
individually as a registered voter, and JIM              )
DURKIN, in his official capacity as Minority             )
Leader of the Illinois House of Representatives          )
and individually as a registered voter,                  )
                                                         )
               Plaintiffs,                               )
       v.                                                ) Case No. 1:21­CV­3091
                                                         )
ILLINOIS STATE BOARD OF ELECTIONS,                       )
CHARLES W. SCHOLZ, IAN K. LINNABARY,                     )
WILLIAM M. MCGUFFAGE, WILLIAM J.                         )
CADIGAN, KATHERINE S. O’BRIEN, LAURA                     )
K. DONAHUE, CASANDRA B. WATSON, and                      )
WILLIAM R. HAINE, in their official capacities           )
as members of the Illinois State Board of                )
Elections, EMANUEL CHRISTOPHER WELCH,                    )
in his official capacity as Speaker of the Illinois      )
House of Representatives, the OFFICE OF                  )
SPEAKER OF THE ILLINOIS HOUSE OF                         )
REPRESENTATIVES, DON HARMON, in his                      )
official capacity as President of the Illinois Senate,   )
and the OFFICE OF THE PRESIDENT OF THE                   )
ILLINOIS SENATE,                                         )
                                                         )
               Defendants.                               )

                        COMPLAINT FOR DECLARATORY RELIEF

       Plaintiffs DAN MCCONCHIE, in his official capacity as Minority Leader of the Illinois

Senate and individually as a registered voter, and JIM DURKIN, in his official capacity as

Minority Leader of the Illinois House of Representatives and individually as a registered voter,

bring this action challenging the constitutionality of the apportionment of state legislative

districts against Defendants ILLINOIS STATE BOARD OF ELECTIONS, CHARLES W.

SCHOLZ, IAN K. LINNABARY, WILLIAM M. MCGUFFAGE, WILLIAM J. CADIGAN,

KATHERINE S. O’BRIEN, LAURA K. DONAHUE, CASANDRA B. WATSON, and
WILLIAM R. HAINE, in their official capacities as members of the Illinois State Board of

Elections, EMANUEL CHRISTOPHER WELCH, in his official capacity as Speaker of the

Illinois House of Representatives, the OFFICE OF SPEAKER OF THE ILLINOIS HOUSE OF

REPRESENTATIVES, DON HARMON, in his official capacity as President of the Illinois

Senate, and the OFFICE OF THE PRESIDENT OF THE ILLINOIS SENATE.

       Plaintiffs allege and aver as follows:

                                              I.
                                        INTRODUCTION

       1.      Plaintiffs bring this lawsuit to protect the fundamental rights of Illinois voters and

to invalidate the state legislative redistricting plan passed by the Illinois General Assembly on

May 28, 2021 and signed into law by Governor Pritzker on June 4, 2021 (the “Redistricting

Plan” or “Plan”).1 In its zeal to rush a plan through the legislature, the General Assembly drew

the legislative districts in the Plan using population estimates derived from a survey rather than

waiting a few months for the U.S. Census Bureau (the “Census Bureau” or “Bureau”) to provide

redistricting data containing official population counts from the 2020 decennial census. Plaintiffs

seek a declaration that the Plan is unconstitutional, invalid, and thus void ab initio. Plaintiffs also

seek an order directing Defendants Emanuel Christopher Welch and Don Harmon to appoint

members to a bipartisan redistricting commission (“Commission”) per Article IV, Section 3 of

the Illinois Constitution, or alternatively granting other appropriate relief that allows for the

drafting and implementation of a redistricting plan based on the official 2020 decennial census

counts, including appointing a Special Master to draft a valid and lawful redistricting plan.




1
  See Public Act 102-0010 (https://www.ilga.gov/legislation/publicacts/102/PDF/102-0010.pdf)
(“Pub. Act 102-0010”).


                                                  2
         2.      Any state legislative redistricting plan must satisfy the principles of the U.S.

Constitution. Key among these requirements is the equal protection guarantee of “one person,

one vote,” requiring state legislative districts to be of equal, or at the very least, substantially

equal population. Under this requirement, a plan that results in a greater-than-10% population

deviation between the largest and smallest legislative districts is “presumptively impermissible.”2

Even if the plan results in a smaller maximum population deviation, the plan will still be held

invalid if the districts are drawn using arbitrary or discriminatory criteria.3

         3.      The decennial census’s official population counts have long been recognized as

the best source of population data to achieve such equality and are presumptively valid for

redistricting purposes.4 The Census Bureau usually sends the states redistricting data with the

official census counts by April 1st of the year after the census. Although delayed this year, the

Bureau has stated in court filings and other official channels that it will provide the states with

the data files necessary for redistricting by August 16, 2021.5

         4.      The General Assembly passed the Redistricting Plan, and Governor Pritzker

signed it into law, despite lacking the official population counts from the census.6 Instead of the

official census counts, the Plan uses the American Community Survey’s (the “ACS”) five-year


2
    Evenwel v. Abbott, 577 U.S. 937, ---, 136 S. Ct. 1120, 1124 (2016).
3
    See Roman v. Sincock, 377 U.S. 369, 710 (1964).
4
 See, e.g., Karcher v. Daggett, 462 U.S. 725, 738 (1983) (“the census count represents the ‘best
population data available’” for redistricting and “is the only basis for good-faith attempts to
achieve population equality”) (quoting Kirkpatrick v. Preisler, 394 U.S. 526, 528 (1969)).
5
  See U.S. Census Bureau Statement on Release of Legacy Format Summary Redistricting Data
File,     Census.gov     (Mar.     15,     2021)      (https://www.census.gov/newsroom/press-
releases/2021/statement-legacy-format-redistricting.html) (“Bureau March 2021 Statement”).
6
        See     Bill     Status        of      HB2777,    Illinois General  Assembly
(https://www.ilga.gov/legislation/billstatus.asp?DocNum=2777&GAID=16&GA=102&DocType
ID=HB&LegID=131631&SessionID=110#actions).


                                                   3
population estimates from 2015 through 2019 as the main source of population data.7 While the

Census Bureau conducts the ACS, the estimates from that survey are not intended to be, and are

not, a proper substitute for the official census counts. Nor is it proper to use ACS estimates for

redistricting. Indeed, the Bureau itself expressly warns that ACS estimates are not a viable

alternative to the official decennial census counts:




                                                                                                 8


         5.      There are substantial differences between the population estimates derived from

ACS responses and the census counts. The Redistricting Plan uses the 2015-2019 ACS estimates,

which reflect that Illinois has a total resident population of 12,770,577.9 However, the statewide

2020 decennial census count, which the Bureau released on April 26, 2021, indicates the total




7
    Pub. Act 102-0010 at § 5(d) (explaining that Plan is based on 2015-2019 ACS estimates).
8
   ACS Key Facts, Census.gov (https://www.census.gov/content/dam/Census/programs-
surveys/acs/news/10ACS_keyfacts.pdf) (“ACS Key Facts”), at p. 1; see also Pope v. Cty. of
Albany, No. 1:11-CV-0736 LEK/CFH, 2014 WL 316703, at *13 n.22. (N.D.N.Y. Jan. 28, 2014)
(noting warnings from Census Bureau that ACS estimates are “less reliable than [decennial]
Census data and not intended to be used in redistricting”).
9
    Pub. Act 102-0010 § 5(d).


                                                  4
resident population of Illinois as 12,812,508 as of April 1, 2020.10 Thus, the five-year ACS

estimates fail to account for nearly 42,000 Illinois residents counted in the decennial census.

       6.      Because it uses ACS estimates for population data, the Redistricting Plan does not

ensure that the Senate and Representative Districts satisfy the constitutional mandate of

substantially equal populations.11 The Redistricting Plan fails to ensure substantial population

equality for a number of key reasons:

               a.      Unlike the decennial census, which represents a complete count of the
                       population, the ACS estimates represent a small sampling of addresses and
                       are therefore subject to sampling errors and imprecision, which can be
                       considerable for small geographic areas and population groups;

               b.      The ACS single-year estimates are available only for geographic areas
                       with populations of 65,000 or more, and the five-year ACS estimates,
                       which are the only available estimates for more sparsely populated
                       geographic areas, are based on outdated survey responses dating back
                       more than five years before the census date and fail to fully represent
                       population changes that have occurred since that time;

               c.      Unlike the decennial census, which is supported by substantial federal,
                       state, and local funding for public outreach campaigns, the ACS receives
                       far less funding and has a lower response rate, which creates further
                       imprecision;

               d.      The ACS estimates are not available for each individual “Census Block”
                       but are instead reported in larger “Census Tracts” or “Block Groups”
                       (depending on the particular estimates) and must be manipulated to
                       attempt to fit the applicable Census Blocks; and

               e.      The ACS estimates are based on the 2010 census geographic boundaries
                       and must be manipulated to fit the updated 2020 census boundaries.


10
  Resident Population for the 50 States, the District of Columbia, and Puerto Rico: 2020 Census,
Census.gov                                                   (https://www2.census.gov/programs-
surveys/decennial/2020/data/apportionment/apportionment-2020-table02.pdf).
11
   The Illinois Constitution defines the districts from which state senators are elected as
“Legislative Districts” and defines the districts from which state representatives are elected as
“Representative Districts.” Ill Const. 1970, art. IV, § 1. For clarity, Plaintiffs use the phrase
“Senate Districts” to describe districts from which state senators are elected and use the phrase
“Representative Districts” to describe the districts from which state representatives are elected.


                                                 5
       7.      For these reasons, any redistricting plan based on ACS estimates cannot create

substantially equal legislative districts. Experts have run comparisons of computer-generated

plans drawn using the 2005-2009 ACS estimates to the official 2010 census counts, which show

that the use of ACS estimates inevitably results in population disparities well in excess of 10%.

Among a thousand computer-generated plans drawn using the 2005-2009 ACS estimates, while

controlling for compactness and majority-minority districts, not a single plan had a maximum

population deviation within 10% when subsequently analyzed against the 2010 census counts.

Instead, the plans based on ACS estimates showed maximum population deviations that were

generally between 23% and 55%, far beyond the constitutional limits.

       8.      Because the Redistricting Plan does not contain substantially equal legislative

districts, the Plan violates the “one person, one vote” principle derived from the Equal Protection

Clause in the Fourteenth Amendment to the Constitution. In addition to the fact that the Plan

violates the “one person, one vote” principle, the Plan also violates the Equal Protection Clause

because it is both arbitrary and discriminatory.12

       9.      First, use of ACS estimates as the base population data is arbitrary. The General

Assembly did not establish any substantive legislative record to support the use of ACS

estimates. In fact, in committee hearings and floor debates, the Plan’s legislative sponsors

professed to have no knowledge of precisely what data were used, how the data were

manipulated to work for redistricting purposes, or even who drew the maps. During a legislative

hearing on May 25, 2021, after the Plan was publicly unveiled and shortly before its passage, Dr.

Allan Lichtman, an expert retained by the House and Senate Democratic Caucuses, stated that he


12
  See Daly v. Hunt, 93 F.3d 1212, 1220 (4th Cir. 1996) (redistricting plan violates the Equal
Protection Clause when the redistricting process had a “taint of arbitrariness or discrimination”)
(quoting Roman, 377 U.S. at 710).


                                                 6
was not sure what data were ultimately used to draw the Plan and could not confirm whether

ACS estimates were in fact used, did not participate in drawing the Plan, and had not analyzed

the Plan. The legislative sponsors’ explanation for the use of ACS estimates was that the Illinois

Constitution’s redistricting schedule necessitated the enactment of a plan prior to June 30th.

       10.     Second, use of ACS estimates for population data is also discriminatory. It results

in the overestimation of some sub-populations and geographic areas and the underestimation of

others. In particular, the differential undercounts have a greater effect on minority voters. Indeed,

computer-generated plans drawn using the 2005-2009 ACS estimates generally resulted in two

fewer majority-Latino districts than plans drawn using the official 2010 census counts, when

controlling for the number of majority-Black districts and certain other traditional redistricting

criteria, including compactness.13 The Plan ensures that historically undercounted minority

communities will continue to be underrepresented and lose their right to an equal vote in the

legislature by foregoing the official census counts in favor of the ACS estimates. Thus, it is no

surprise that more than 50 good government groups and community advocates have publicly

opposed the General Assembly’s reliance on ACS estimates for the Redistricting Plan.14

       11.     The General Assembly ostensibly tried to mitigate the foregoing problems by

supplementing the ACS estimates with certain unspecified “election data.” However, the

legislative leaders who sponsored and pushed the Plan through the General Assembly were


13
   When compared to the 2010 census count, the 2005-2009 5-Year ACS estimates for Illinois
underestimated the entire Illinois population by 45,589 people, but the impact on specific sub-
populations was even more significant. The Latino, Asian, and Native American populations
were underestimated by 154,959 (7.6%), 48,206 (8.2%), and 20,755 (47.2%) persons,
respectively. In contrast, the white population was over-estimated.
14
     See Statement of Appropriate Data for Redistricting (https://advancingjustice-
aajc.org/sites/default/files/2021-
04/Statement%20on%20Appropriate%20Data%20for%20Redistricting%20FINAL%204.27.202
1.pdf).


                                                 7
unable to articulate during legislative proceedings precisely what “election data” were used or

how the data were used in combination with the ACS estimates. Regardless, election data,

whether consisting of the number of ballots cast or voter registration records, suffer from many

of the same defects as the ACS estimates, including the fact that the use of such data results in a

plan that disproportionately impacts minority communities. Thus, the use of election data only

exacerbates the many problems inherent in the Plan.

         12.    Because the legislative districts in the Plan were drawn using ACS estimates and

unspecified “election data,” the districts cannot and do not satisfy the constitutional requirement

of substantial population equality. The use of ACS estimates for the Redistricting Plan, among

other issues, also renders the Plan arbitrary and discriminatory. For these reasons, the Court

should declare the Redistricting Plan unconstitutional, invalid, and thus void ab initio and order

Defendants to cooperate with the creation of a bipartisan legislative redistricting Commission.

                                           II.
                                JURISDICTION AND VENUE

         13.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1343, and

1357. Plaintiffs bring claims arising under the U.S. Constitution and 42 U.S.C. § 1983 for

violations of their civil rights and the elective franchise, a claim under the federal Declaratory

Judgment Act (28 U.S.C. §§ 2201, 2202), and a claim for a writ of mandamus pursuant to the All

Writs Act (28 U.S.C. § 1651(a)).

         14.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because all Defendants reside in

Illinois and because some Defendants reside in the Northern District of Illinois. By Illinois law,

Defendant Illinois State Board of Elections is required to maintain an office in the City of

Chicago.15 Pursuant to that requirement, the Board of Elections maintains an office at 100 West


15
     10 ILCS § 5/1A-11.


                                                8
Randolph Street, Suite 14-100, Chicago, Illinois. Illinois law also requires four members of the

Board of Elections to be residents of Cook County.16 Defendants Emanuel Christopher Welch

and Don Harmon both reside in and maintain offices in the Northern District of Illinois.

                                              III.
                                            PARTIES

A.       Plaintiffs

         15.    Plaintiff DAN MCCONCHIE is a state senator from the 26th Senate District, a

citizen of the United States and the State of Illinois, and a duly registered voter residing in Lake

County, Illinois. Mr. McConchie is also the Minority Leader of the Illinois Senate, vested by

Article IV, Section 6(c) of the Illinois Constitution with the duty to promote and express the

views, ideas, and principles of the Senate Republican caucus in the 102nd General Assembly and

of Republicans in every Senate District throughout the State of Illinois. Mr. McConchie is named

as a Plaintiff in his official capacity as Minority Leader of the Illinois Senate and individually as

a registered voter.

         16.    Plaintiff JIM DURKIN is a state representative from the 82nd Representative

District, a citizen of the United States and the State of Illinois, and a duly registered voter

residing in Cook County, Illinois. Mr. Durkin is also the Minority Leader of the Illinois House of

Representatives, vested by Article IV, Section 6(c) of the Illinois Constitution with the duty to

promote and express the views, ideas, and principles of the House Minority Republican caucus in

the 102nd General Assembly and of Republicans in every Representative District throughout

Illinois. Mr. Durkin is named as a Plaintiff in his official capacity as Minority Leader of the

Illinois House of Representatives and individually as a registered voter.




16
     10 ILCS § 5/1A-2.


                                                 9
B.     Defendants

       17.     Defendant ILLINOIS STATE BOARD OF ELECTIONS (the “Board”) is the

entity responsible for overseeing and regulating public elections in Illinois as provided by Article

III, Section 5 of the Illinois Constitution and 10 ILCS 5/1A-1, et seq. The Board undertakes

those acts and conducts its business under color of state law. The Board has eight members, who

are named as Defendants below (collectively the “Individual Board Member Defendants”).

       18.     Defendant CHARLES W. SCHOLZ is the Chairman of the Illinois State Board of

Elections. He is sued in his official capacity.

       19.     Defendant IAN K. LINNABARY is the Vice Chairman of the Illinois State Board

of Elections. He is sued in his official capacity.

       20.     Defendant WILLIAM M. MCGUFFAGE is a member of the Illinois State Board

of Elections. He is sued in his official capacity.

       21.     Defendant WILLIAM J. CADIGAN is a member of the Illinois State Board of

Elections. He is sued in his official capacity.

       22.     Defendant KATHERINE S. O’BRIEN is a member of the Illinois State Board of

Elections. She is sued in her official capacity.

       23.     Defendant LAURA K. DONAHUE is a member of the Illinois State Board of

Elections. She is sued in her official capacity.

       24.     Defendant CASANDRA B. WATSON is a member of the Illinois State Board of

Elections. She is sued in her official capacity.

       25.     Defendant WILLIAM R. HAINE is a member of the Illinois State Board of

Elections. He is sued in his official capacity.




                                                     10
          26.     Defendant EMANUEL CHRISTOPHER WELCH is a state representative from

the 7th Representative District. He is sued in his official capacity as Speaker of the Illinois

House of Representatives.

          27.     Defendant the OFFICE OF THE SPEAKER OF THE ILLINOIS HOUSE OF

REPRESENTATIVES is the office of the presiding officer of the Illinois House of

Representatives, as designated by Article IV, Section 6(b) of the Illinois Constitution.

          28.     Defendant DON HARMON is a state senator from the 39th Senate District. He is

sued in his official capacity as President of the Illinois Senate.

          29.     Defendant OFFICE OF THE PRESIDENT OF THE ILLINOIS SENATE is the

office of the presiding officer of the Illinois Senate, as designated by Article IV, Section 6(b) of

the Illinois Constitution.

                                            IV.
                             REQUEST FOR A THREE-JUDGE COURT

          30.     Plaintiffs request a three-judge trial court pursuant to 28 U.S.C. § 2284(a) and

Rule 9.1 of the Local Rules for the Northern District of Illinois because this action challenges the

constitutionality of the apportionment of a statewide legislative body.

                                                 V.
                                             BACKGROUND

A.        The Illinois Constitution Requires that Redistricting Occur Every Ten Years
          Pursuant to a Specific Timeline and Procedure

          31.     The Illinois Constitution states that one Illinois state senator is elected from each

of the 59 Senate Districts.17 Each Senate District is divided into two Representative Districts, and

one Illinois state representative is elected from each of the 118 Representative Districts.18


17
     Ill Const. 1970, art. IV, §§ 1, 2(a).
18
     Ill Const. 1970, art. IV, § 2(b).


                                                   11
           32.    Article IV, Section 3 of the Illinois Constitution requires that redistricting of the

Senate and Representative Districts occur in the year after each decennial census.19 The

decennial census was conducted last year, in 2020, so legislative redistricting must occur this

year, in 2021.

           33.    The Illinois Constitution entrusts the General Assembly to pass a redistricting

plan in the first instance.20 However, if a valid redistricting plan does not become effective with

the full force and effect of law by June 30, 2021, regardless of the reason for that failure, the

Illinois Constitution shifts the responsibility for drafting a redistricting plan from the General

Assembly to a bipartisan redistricting Commission, which must be constituted by July 10, 2021.

The Illinois Constitution does not shift redistricting responsibility back to the General Assembly

for any reason; rather, if the General Assembly fails to enact a valid redistricting plan by June

30, 2021, then a bipartisan Commission has the sole authority, duty, and responsibility to enact a

valid legislative redistricting plan based on the 2020 decennial census.

           34.    The Commission consists of eight members, no more than four of whom are

members of the same political party. The Speaker and Minority Leader of the House of

Representatives and the President and Minority Leader of the Senate are each required to appoint

one member of the General Assembly and one person who is not a member of the General

Assembly. The members of the Commission shall be certified to the Secretary of State by the

appointing authorities.21

           35.    The Commission is required to file with the Secretary of State a redistricting plan

approved by at least five members by August 10th. If it fails to file an approved redistricting plan

19
     Ill Const. 1970, art. IV, § 3(b).
20
     Id.
21
     Id.


                                                   12
by August 10, 2021, the Supreme Court of Illinois must submit the names of two persons, not of

the same political party, to the Secretary of State by September 1st. By September 5th, the

Secretary of State must draw the name of one of the two persons to serve as the ninth member of

the Commission. After the ninth member is appointed, by October 5th, the Commission must file

with the Secretary of State a redistricting plan approved by at least five members.22

           36.    A redistricting plan that is approved by at least five members of the Commission

and filed with the Secretary of State shall be presumed valid, shall have the force and effect of

law, and shall be published promptly by the Secretary of State.23

B.         Illinois Has Historically Used a Commission in the Legislative Redistricting Process

           37.    The use of a Commission in the legislative redistricting process is not unusual

under the latest version of the Illinois Constitution, adopted in 1970. To the contrary, it has been

the norm. Since 1970, five legislative redistricting plans have been enacted, but the General

Assembly has directly approved a new plan only once—in 2011. Following each of the four

decennial censuses before 2010 (i.e., 1970, 1980, 1990, and 2000), a Commission was

constituted to enact a plan.24

           38.    A three-judge panel of this Court upheld the constitutionality of this legislative

redistricting process after the adoption of a legislative redistricting plan in 2001, including the

use of a Commission and the selection of a ninth member of the Commission to break any ties.25

That ruling was affirmed by the U.S. Supreme Court without a written opinion.26


22
     Id.
23
     Id.
24
   See Hooker v. Illinois State Bd. of Elections, 2016 IL 121007, ¶ 5 63 N.E.3d 824 (describing
historical use of Commission in legislative redistricting in Illinois).
25
     Winters v. Illinois State Bd. of Elections, 197 F. Supp. 2d 1110 (N.D. Ill. 2001).
26
     Winters v. Illinois State Bd. of Elections, 535 U.S. 967 (2002).


                                                    13
C.        The Equal Protection Clause of the U.S. Constitution Requires Senate and
          Representative Districts of Substantially Equal Population

          39.    States are subject to limitations arising from the protections guaranteed by the

U.S. Constitution in conducting state legislative redistricting, including limitations stemming

from the Equal Protection Clause of the Fourteenth Amendment.27 Among the most fundamental

of these limitations is the well-established “one person, one vote” principle that requires states to

design legislative districts that contain substantially equal populations and regularly reapportion

districts to prevent malapportionment.28

          40.    The U.S. Supreme Court has held that a legislative redistricting plan in which the

maximum population deviation between the largest and smallest districts is greater than 10% is

“presumptively impermissible.”29

          41.    Even if a redistricting plan results in a maximum population deviation of less than

10%, the plan nonetheless violates the Equal Protection Clause of the Fourteenth Amendment if

the redistricting process contains the “taint of arbitrariness or discrimination.”30 If the

redistricting process was either arbitrary or discriminatory, then the resulting redistricting plan is

unconstitutional and therefore void ab initio.

D.        Like All Other States, Illinois Uses the Census Counts for Legislative Redistricting
          Because They Are the Best Measure of Population

          42.    The official census counts have long been recognized as the best and most

accurate source of population data for redistricting purposes, and the use of the census



27
     See Evenwel, 136 S. Ct. at 1123 (citing Baker v. Carr, 369 U.S. 186, 191-92 (1962)).
28
  Id. at 1124 (citing Wesberry v. Sanders, 376 U.S. 1, 7-8 (1964); Reynolds v. Sims, 377 U.S.
533, 568 (1964)).
29
     Id. (citing Brown v. Thomson, 462 U.S. 835, 842-43 (1983)).
30
     Roman, 377 U.S. at 710.


                                                 14
population counts as the main source of population data in a legislative redistricting plan is

presumptively valid.31

          43.     As the Supreme Court recognized in 2016, “[t]oday, all States use total-

population numbers from the census when designing congressional and state-legislative districts,

and only seven States adjust those census numbers in any meaningful way.”32 Specifically, three

states (Hawaii, Kansas and Washington) exclude certain non-permanent residents, including

nonresident members of the military, from the total-population apportionment base, and four

other states (California, Delaware, Maryland, and New York) exclude inmates who were

domiciled out-of-state prior to incarceration.33 Even in these seven states, however, the total

population numbers are still based on the official counts from the census.

          44.     Thus, in Illinois, the appropriate redistricting authorities (either a Commission or,

in 2011, the General Assembly) have used the official census counts as the base population data

when enacting a redistricting plan in connection with every legislative redistricting since at least

the adoption of the 1970 Illinois Constitution.

E.        The Census Bureau Has Delayed Providing Official Census Counts to the States

          45.     To enable state officials to draw districts of substantially equal population, the

Census Bureau is tasked with providing the states with the official census counts to be used for

legislative redistricting within one year after the April 1st census date.34

          46.     In November 2015, the Census Bureau issued its first 2020 Census Operational

Plan. The plan set a date of March 31, 2021 for the Bureau to release the official 2020 census


31
     See Karcher, 462 U.S. at 738; Kirkpatrick, 394 U.S. at 528.
32
     Evenwel, 136 S. Ct. at 1124.
33
     Id. at 1124, n.3.
34
     13 U.S.C. § 141(c).


                                                   15
counts to the states for redistricting purposes.35 However, the Bureau subsequently revised and

delayed a number of its data collection and processing operations in connection with the 2020

census.36

         47.     In March 2021, the Bureau announced that it would provide the untabulated

census counts in a summary redistricting data file to all of the states by August 16, 2021, and

explained that each state would have the opportunity to use an outside vendor to process the

legacy format data file in August if the state does not have the capacity to tabulate the data on its

own.37 The legacy format data file is all that is necessary for redistricting and what the General

Assembly has utilized in the past redistricting cycles to draw valid redistricting plans for

legislative districts.

F.       The Redistricting Plan Passed by the General Assembly Uses Population Estimates
         from the ACS and Certain Unspecified “Election Data”

         48.     Despite lacking the official population counts from the 2020 census, the General

Assembly passed the Plan on May 28, 2021, on a purely partisan roll call, and Governor Pritzker

signed it into law on June 4, 2021.

         49.     The legislation passed by the General Assembly acknowledges that the Census

Bureau has been delayed in providing the 2020 decennial census counts to the states for

redistricting purposes.38 Instead of the official census population counts, the legislation states

that the Plan uses population estimates derived from the 2015-2019 ACS responses as the base


35
   2020 Census Operational Plan, A New Design for the 21st Century, Version 1.1 (Nov. 2015),
p.      9,     ¶ 2.5     (https://www2.census.gov/programs-surveys/decennial/2020/program-
management/planning-docs/2020-oper-plan.pdf).
36
     2020 Census Operational Adjustments Due to COVID-19, 2020Census.gov
(https://2020census.gov/en/news-events/operational-adjustments-covid-19.html).
37
     Bureau March 2021 Statement.
38
     Pub. Act 102-0010 § 5(b).


                                                 16
population data.39 Both the Illinois Senate and House of Representatives stated that the Plan uses

estimates derived from the 2015-2019 ACS responses, along with “election data” and “public

input” to “establish the boundaries” in the Plan.40

G.        The Decennial Census and the ACS Are Different Data Collection Projects that Use
          Different Methodologies and Have Different Purposes

          50.    The decennial census is conducted every 10 years.41 The goal of the census is to

count every person in America to determine the total population count and location of each

person as of April 1st, which in this case is April 1, 2020.42 The census is conducted according to

a detailed Operational Plan that outlines and defines specific timelines and milestones.43 Among

other things, the Census Bureau takes the following steps to complete the census:

                 a.        Establish where to count by: (1) identifying all addresses where people
                           could live; (2) conducting a 100-percent review and update of the nation’s
                           address list; (3) using multiple data sources to identify areas with address
                           changes; and (4) getting input from local governments.

                 b.        Motivate people to respond by: (1) conducting a nationwide
                           communications and partnership campaign; (2) working with trusted
                           sources to increase participation; (3) maximizing outreach using
                           traditional and new media; and (4) targeting advertisements to specific
                           audiences.

                 c.        Count the population by: (1) collecting data from all households, including
                           group quarters and unique living arrangements; (2) making it easy for
                           people to respond anytime, anywhere; (3) encouraging people to use the
                           online response option, but also offering other modes such as traditional
                           paper forms sent by mail and telephone data collection; (4) using the most

39
     Pub. Act 102-0010 § 5(d).
40
    House Resolution 359 (https://www.ilga.gov/legislation/102/HR/PDF/10200HR0359lv.pdf)
(“HR0359”),         at         p.      5;      Senate       Resolution      No.      326
(https://www.ilga.gov/legislation/102/SR/PDF/10200SR0326enr.pdf) (“SR326”), at p. 5.
41
     13 U.S.C. § 141(a).
42
     13 U.S.C. § 141(b).
43
  2020 Census Operational Plan, A New Design for the 21st Century, Version 4.0 (Dec. 2018)
(“Census      Operational     Plan   V       4.0”)    (https://www2.census.gov/programs-
surveys/decennial/2020/program-management/planning-docs/2020-oper-plan4.pdf).


                                                    17
                           cost-effective strategy to contact and count nonresponding housing units;
                           (5) streamlining in-field census taking; (6) in-person follow-up for
                           nonresponding housing units, including the collection of data from
                           knowledgeable proxy informants; and (7) utilizing administrative records
                           to supplement field data and enhance data quality.

                    d.     Release the census results by: (1) processing and providing census data;
                           (2) releasing apportionment counts to the President; (3) releasing counts
                           for redistricting to the states; and (4) releasing results to the public.44

           51.      The decennial census is supported by billions of dollars of federal spending. In

total, Congress appropriated approximately $7.9 billion in federal funds to the Census Bureau to

support the 2020 census operations.45

           52.      In addition to federal funding, in 2019, Governor Pritzker and the General

Assembly allocated $29 million in state funds to encourage Illinoisans to participate and be

counted in the 2020 census. When the Bureau’s operational deadlines were extended, Governor

Pritzker and the General Assembly appropriated an additional $14.5 million to extend the census

outreach and educational efforts, for a total of $43.5 million in state funds allocated towards

improving participation in the census.46

           53.      Local governments and municipalities also contributed to the census efforts, with

Chicago Mayor Lori Lightfoot pledging $2.7 million in funding to encourage Chicagoans to

participate and be counted in the 2020 census.47 Thus, the State of Illinois and the City of



44
     Id. at p. 9.
45
   U.S. Census Bureau’s Budget, Fiscal Year 2021, Department of Commerce, U.S. Census
Bureau, Periodic Censuses and Programs, PROGRAM AND PERFORMANCE: DIRECT
OBLIGATIONS, at Exhibit 10, CEN-87, n.1 (Feb. 2021) (FY 2021 Census Budget)
(https://www2.census.gov/about/budget/census-fiscal-year-21-presidents-budget.pdf).
46
     2020 Census: A Final Report on Illinois 2020 Census Self Response Rates
(https://www.dhs.state.il.us/OneNetLibrary/117935/documents/Census-2020-Final-Report-on-
Illinois-Self-Response-Rate-12-30-2020.pdf), at 2 (“2020 Illinois Census Report”).
47
  Mayor Lightfoot Announces $2.7 Million Investment To Prepare For Full, Accurate Count Of
Chicagoans In The 2020 U.S. Census, City of Chicago (Oct. 1, 2019)


                                                    18
Chicago together contributed over $45 million in combined funding to encourage full

participation in the 2020 census.

           54.      In June 2019, Governor Pritzker signed Executive Order 19-10, which established

the Census Office within the Illinois Department of Human Services and established a Census

Advisory Panel to coordinate the state’s census efforts and encourage full participation.48 The

Executive Order defined “hard to count” areas as locations in which the self-response rate to the

2010 decennial census was 73% or less and explained that 16% of Illinois’ population live in

“hard to count” communities, which include racial and ethnic minorities, foreign-born

individuals, renters, people with disabilities, those living close to or below the poverty line,

homeless persons, undocumented immigrants, young mobile persons, LGBTQ persons, persons

who live in rural areas, children younger than five years old, and individuals living in homes

without a broadband internet subscription.49 The Executive Order directed the Census Advisory

Panel to focus on ensuring that “hard to count” communities throughout Illinois receive

specialized outreach and assistance to ensure participation in the 2020 census.50

           55.      Among other things, the Executive Order emphasized the importance of the

census count by explaining that the count is used for Congressional reapportionment and

budgeting and also used to provide the base population for “the redistricting of the State

legislature.”51 Thus, in 2019, the Governor clearly envisioned and understood that the efforts to



(https://www.chicago.gov/city/en/depts/mayor/press_room/press_releases/2019/october/CensusC
ountInvestment.html).
48
  Executive Order Cementing Illinois’ Comprehensive 2020 Census Effort, Executive Order
2019-10 (https://www2.illinois.gov/Documents/ExecOrders/2019/ExecutiveOrder-10-2019.pdf).
49
     Id. at p. 1.
50
     Id. at p. 3.
51
     Id. at p. 1.


                                                   19
increase participation in the 2020 census would help ensure appropriate redistricting because the

census counts would provide the base population data for the redistricting process, as they had

done with every prior legislative redistricting in Illinois and in every other state in the nation.

           56.      In contrast to the census, the ACS is a rolling sample survey of households. The

ACS is not intended to, and does not, provide a complete population count. Instead, the ACS

collects and produces information on social, economic, housing, and demographic characteristics

to assist lawmakers and others in setting policies, distributing funds, and assessing programs.52

           57.      The decennial census asks respondents about the number of people in a

household, their ages, sex, ethnicity, and owner or renter status. The ACS asks about a wide

variety of other topics, including citizenship, education, employment, and transportation. This is

because the ACS is not intended to provide a precise total population, but is instead intended to

produce information on social, economic, housing, and demographic characteristics.53

           58.      In addition, the ACS and decennial census use different rules to establish

residency. The decennial census asks about a respondent’s usual residency (such that migrants

are captured in their home state, for example), whereas the ACS asks respondents where they

intend to live for the two months following the survey. Thus, if a person receives the survey at

somewhere other than his or her permanent home and intends to stay there for the next two

months, that person will be determined to reside at the location of the place where the survey was

received, even if the person’s permanent residence is elsewhere. This distinction in residency

rules potentially affects migrants, laborers, college students, and others who may stay away from

their permanent homes for extended periods throughout the year.

52
     American Community Survey Information Guide, Census.gov,                              at   p.    4
(https://www.census.gov/content/dam/Census/programs-
surveys/acs/about/ACS_Information_Guide.pdf) (“ACS Info Guide”).
53
     Id. at p. 1.


                                                   20
       59.     Another difference between the ACS and the decennial census is language

availability. The 2020 decennial census was available in 12 non-English languages, while the

ACS generally is available in only English and Spanish.54

       60.     Unlike the decennial census, which receives billions of dollars of federal funding

and is supported by additional state funding and programs, only between approximately $210

and $230 million in federal funding was apportioned for the ACS in each year between 2015 and

2019 (when the responses used in the estimates reflected in the Plan were gathered), which

combined is approximately 13% of the total federal funding allocated to the decennial census.55

The State of Illinois and local governments in Illinois did not spend any funds to encourage

Illinoisans to respond to the ACS during the past decade, nor did they conduct an extensive

public outreach campaign, in contrast to the census.

H.     ACS Estimates Cannot be Used as the Base Population Data in Place of the Official
       Census Count for Purposes of Legislative Redistricting

       61.     Because the decennial census and the ACS use different methodologies and have

different purposes, the Bureau, which conducts both the decennial census and the ACS, is careful



54
     The 2020 Census Speaks More Languages, Census.gov                       (Mar.    9,   2020)
(https://www.census.gov/newsroom/press-releases/2020/languages.html).
55
          See       FY2017         Budget         at        Exhibit       10,         CEN-87
(https://www.osec.doc.gov/bmi/budget/FY17CBJ/Census%20FY%202017%20CBJ%20final%2
0not508.pdf) (2015 ACS budget of approximately $230M); FY2018 Budget at Exhibit 10, CEN-
77
(https://www.osec.doc.gov/bmi/budget/FY18CBJ/Census_FY_2018_Congressional_Budget_Sub
mission_508_Compliant.pdf) (2016 ACS budget of approximately $225M); FY2019 Budget at
Exhibit                                    10,                                        CEN-71
(https://www.osec.doc.gov/bmi/budget/FY19CBJ/Census_FY19_President's_Budget_Final.pdf)
(2017 ACS budget of approximately $220M); FY2020 Budget at Exhibit 10, CEN-87
(https://www.osec.doc.gov/bmi/budget/FY20CBJ/fy2020_census_congressional_budget_justific
ation.pdf) (2018 ACS budget of approximately $210M); FY2021 Budget at Exhibit 10 CEN-87
(https://www2.census.gov/about/budget/census-fiscal-year-21-presidents-budget.pdf) (2019 ACS
budget of approximately $210M).


                                               21
to warn users that the ACS “is not the official source of population counts.”56 Instead, “the

official population count—including population by age, sex, race and Hispanic origin—comes

from the once-a-decade census, supplemented by annual population estimates (the Population

Estimates Program).”57 Therefore, the Bureau warns that, although ACS population estimates

may be useful in understanding the characteristics of persons or populations within a legislative

district or other area, the ACS estimates “should not be used as actual population counts or

housing totals for the nation, states or counties.”58

           62.   The use of ACS estimates as the base population data for the Plan creates a

number of problems and inaccuracies, including but not limited to the following five broad

categories of issues:

                 a.     First, unlike the decennial census, which represents a complete count of
                        the population, the ACS estimates represent a small sampling of addresses
                        and are therefore subject to sampling errors and imprecision, which can be
                        considerable for small geographic areas and population groups.

                        (1)     The Bureau selects a random sample of addresses to be included in
                                the ACS. The Bureau then sends the surveys to approximately
                                295,000 addresses each month across the United States (or about
                                3.5 million addresses each year). This is a small sample of roughly
                                2.5 percent out of more than 140 million eligible addresses.59

                        (2)     ACS estimates can differ significantly from the official census
                                count because the ACS is only a sample, not a specific population
                                count. As an example, a comparison of the population estimates
                                from the 2005-2009 ACS (the most current at the time of the last
                                Illinois legislative redistricting in 2011) to the population count
                                from the 2010 census show significant differences, such as county
                                total populations varying from +36.6% to -51.5%.



56
     ACS Key Facts, at p. 1.
57
     Id.
58
     Id.
59
     ACS Info Guide, at p. 9.


                                                 22
                       (3)    ACS estimates are reported with a margin of error (e.g., +/- 1,000
                              people). That margin reflects a 90% confidence interval, meaning
                              that there is a 90% likelihood that the true number lies within that
                              margin and a 10% chance it does not.

                       (4)    Each ACS estimate is reported by geographic unit. As the unit
                              shrinks, the margin of error (as a percentage of the estimate)
                              increases dramatically. This disproportionately affects the
                              reliability of ACS estimates with respect to both smaller
                              geographic units, like Blocks and Block Groups, and minority
                              populations.

                       (5)    For illustration, consider Census Tract 8212 in Cook County and,
                              within that tract, Block Group 4, both of which are split in the
                              Redistricting Plan between proposed Representative Districts 27
                              and 28.60 Both of those districts are intended to be majority-Black
                              districts (54.0% and 50.0% Black citizen voting age population,
                              respectively, according to the General Assembly).61 The reported
                              margin of error (at a 90% confidence interval) for the total
                              population of Census Tract 8212 is 14.6% (925 people out of 6,327
                              estimated total); the reported margin of error for the total
                              population of Block Group 4 within that Tract is 35.9% (725
                              people out of 2,020 estimated total); the reported margin of error
                              for the Black population (one race) within that Tract is 30.9% (942
                              people out of 3,049 estimated total); and the reported margin of
                              error for the Black population (one race) of Block Group 4 within
                              that Tract is 57.4% (591 people out of 1,029 estimated total).62

                       (6)    These margins of error for small units of geography and minority
                              populations demonstrate the uncertainty and imprecision inherent
                              in using ACS estimates for redistricting. Moreover, there are no
                              reported estimates for specific blocks used to draw the boundary
                              between the two districts.

                b.     Second, the five-year ACS estimates are based on outdated survey
                       responses dating back more than five years before the census date and fail
                       to fully represent population changes that have occurred since that time.

                       (1)    ACS estimates are not reported for all geographic areas every year.
                              Instead, reporting varies based on the estimated population of the

60
  American Community Survey, 2019 5-Year Estimate, Table IDs DP05 and B01003,
Census.gov (https://www.census.gov/programs-surveys/acs/data.html) (“ACS Table IDs DP05,
B01003”).
61
     House Res. 539.
62
     ACS Table IDs DP05, B01003, B02001.


                                               23
                           geographic area. Single-year estimates are made available only for
                           areas with a population of 65,000 or more. Estimates for sparsely-
                           populated areas, referred to as “small area estimates,” are available
                           only using five-year averages.

                     (2)   Only 23 of the 102 counties in Illinois and only 19 out of the 1,298
                           municipalities in Illinois are large enough to have single-year ACS
                           estimates.

                     (3)   Because one-year estimates are not available for the entire state,
                           the Redistricting Plan passed by the General Assembly uses five-
                           year estimates from the 2015-2019 ACS responses for complete
                           statewide coverage. The five-year estimates reflect ACS responses
                           from January 1, 2015 through December 31, 2019. Effectively, the
                           average response reflected in the ACS estimates is from 2017.

                     (4)   By contrast, the census date is April 1, 2020. Therefore, the five-
                           year ACS estimates are, on average, three years older than the
                           2020 census count.

                     (5)   The five-year ACS estimates do not reflect a single point in time.
                           This creates inaccuracies and fails to reflect the most recent
                           population status. For example, a growing area would be under-
                           reported because the five-year estimates would fail to capture all
                           growth in the most recent years of the estimates. The example of
                           Kendall County, Illinois below reflects this fact:

One-Year Estimates




Five-Year Estimate




                                            24
                            (6)    In this example, the five-year estimate for the 2019 population of
                                   Kendall County would be 2,936 people lower than the one-year
                                   estimate, which further demonstrates the errors inherent in using
                                   five-year ACS estimates as the base population data for
                                   redistricting.

                 c.         Third, unlike the decennial census, which is supported by substantial
                            federal, state, and local funding for public outreach campaigns, the ACS
                            receives far less funding and has a lower response rate, which creates
                            further imprecision.

                            (1)    As explained in detail in paragraphs 52 through 54 above, billions
                                   of dollars from the federal budget are allocated to increasing
                                   participation in the decennial census, and Illinois and Chicago have
                                   additionally dedicated over $45 million in total to support census
                                   efforts.

                            (2)    Utilizing these funds, the census is conducted using a detailed
                                   operations plan that includes specific milestones and timelines.63
                                   At a high level, the Bureau must: (i) make a list of every address in
                                   the 50 states, District of Columbia, and five U.S. territories—
                                   include houses, apartments, dormitories, military barracks, and
                                   more, (ii) ask a member of every occupied address to complete the
                                   census online, by phone, or by mail, and (iii) follow up with
                                   addresses that did not respond on their own, including through
                                   door-to-door visits and inquiries.64

                            (3)    In contrast, only between approximately $210 and $230 million in
                                   federal funding was apportioned for the ACS in each year between
                                   2015 and 2019, which combined is approximately 13% of the total
                                   federal funding allocated to the decennial census. The State of
                                   Illinois and local governments in the state did not spend any funds
                                   to encourage Illinoisans to respond to the ACS during the past
                                   decade, nor did they conduct an extensive public outreach
                                   campaign, in contrast to the census.

                            (4)    As expected given the higher level of funding and emphasis, the
                                   completion rate for the 2020 decennial census in Illinois was
                                   approximately 99.9% (including enumerated and proxy data),




63
     Census Operational Plan V 4.0.
64
    Conducting        the    Census,    2020Census.gov     (https://2020census.gov/en/conducting-the-
count.html).


                                                    25
                             while the completion rate for the ACS in 2019 was only
                             approximately 85.3%.65

              d.     Fourth, ACS estimates are not available for individual Census Block units
                     but are instead reported in larger “Block Group” units. Thus, the ACS
                     estimates must be manipulated to fit the Census Blocks used in
                     redistricting.

                     (1)     In addition to states, counties, and other large areas, the decennial
                             census reports population count by:

                                    (i)     Census Tracts (targeted to be 4,000 inhabitants and
                                            1,600 housing units)

                                    (ii)    Census Block Groups (targeted to be 600 to 3,000
                                            inhabitants and 240 to 1,200 housing units)

                                    (iii)   Census Blocks (in Illinois, there are approximately
                                            450,000 Blocks, or more than 40 Blocks for every
                                            Block Group)

                     (2)     In contrast, ACS total population estimates are reported only down
                             to the Block Group unit, not the Block unit. ACS racial and ethnic
                             estimates by age group, which are important for determining
                             voting age population by race and ethnicity, are reported down to
                             the Tract unit, not the Block Group or Block units.66

                     (3)     The Redistricting Plan’s Senate and Representative Districts were
                             drawn using Blocks, not exclusively Block Groups or Tracts. The
                             absence of Block-level estimates means that the Redistricting Plan
                             passed by the General Assembly required manipulating the
                             estimates by using certain assumptions about how a Tract or Block
                             Group population should be allocated among Block units, which
                             enhanced error rates in the plan. The General Assembly has not
                             publicly stated what assumptions were used for this manipulation
                             or how the manipulation was conducted.

              e.     Fifth, the ACS estimates are based on outdated geographic boundaries.
                     Thus, the ACS estimates must be manipulated to fit the current geographic
                     boundaries.



65
         American      Community      Survey,      Response       Rates,       Census.gov
(https://www.census.gov/acs/www/methodology/sample-size-and-data-quality/response-rates/).
66
       American    Community       Survey     5-Year     Data      (2009-2019),       Census.gov
(https://www.census.gov/data/developers/data-sets/acs-5year.html).


                                              26
                       (1)     The Bureau adjusts Tracts, Block Groups, and Blocks every 10
                               years. The 2020 census count will be based on new geographic
                               boundaries, which have already been released to the public.67 It is
                               apparent that the Plan was drawn using the 2020 geographic
                               boundaries.

                       (2)     However, the 2015-2019 ACS population estimates are based on
                               the prior geographic boundaries from the 2010 census.

                       (3)     Using the 2015-2019 ACS estimates to draw legislative districts
                               thus requires further manipulation of the estimates to match the
                               geographic boundaries from the 2020 census. That manipulation
                               requires additional assumptions that enhance the errors inherent in
                               the use of the ACS estimates. The General Assembly has not
                               publicly stated what assumptions were used for this manipulation
                               or how the manipulation was conducted.

       63.     Comparisons using historical data also demonstrate the problems inherent in using

ACS estimates for redistricting. Experts have run comparisons of computer-generated plans

drawn using the 2005-2009 ACS estimates, which show that the use of ACS estimates inevitably

results in population disparities well in excess of 10%. Among a thousand computer-generated

plans drawn using the 2005-2009 ACS estimates, while controlling for compactness and

majority-minority districts, not a single plan had a maximum population deviation within 10%

when subsequently analyzed against the 2010 census counts. Instead, the plans based on ACS

estimates showed maximum population deviations that were generally between 23% and 55%,

far beyond the constitutional limits.

       64.     Even recent ACS estimates of the statewide Illinois total population—the largest

sample, which should suffer the least error—show the inaccuracies from using ACS estimates.

The ACS had predicted a steady decline in population between 2013 and 2019, with a total loss




67
  Census Bureau to Release 2020 Census Geographic Products, 2020Census.gov (Jan. 14, 2021)
(https://2020census.gov/en/news-events/press-releases/2020-census-geographic-products.html).


                                                27
of 210,000 residents statewide.68 Yet when the 2020 apportionment count, which is from the

decennial census, was released earlier this year, Illinois’s population was roughly flat over the

decade; the predicted loss didn’t materialize.




       65.     In addition, courts have consistently recognized the distinctions between ACS

estimates and the official decennial census counts and explained that ACS estimates are not

sufficient for determining population or apportioning residents between districts.69




68
   American Community Survey, 1-Year Estimates (2011-2019), Table ID B01003, Census.gov
(https://www.census.gov/programs-surveys/acs/data.html).
69
   See Missouri State Conf. of the Nat'l Ass'n for the Advancement of Colored People v.
Ferguson-Florissant Sch. Dist., 201 F. Supp. 3d 1006, 1022 (E.D. Mo. 2016), aff’d, 894 F.3d
924 (8th Cir. 2018) (ACS estimates are subject to sampling bias and margins of error, and the
Census Bureau warns users to use the official census for population counts); Pope, 2014 WL
316703, at *13 n.22 (Census Bureau acknowledged that estimates provided by the ACS are not
intended to be used in redistricting); Benavidez v. Irving Indep. Sch. Dist., Tex., 690 F. Supp. 2d
451, 458 (N.D. Tex. 2010) (ACS estimates have higher margins of error compared to traditional
census data).


                                                 28
       66.     In sum, it is improper to use ACS estimates as the population data for redistricting

purposes. The use of the ACS estimates creates numerous errors and makes it impossible to

determine with any accuracy the population in any Senate or Representative District.

I.     The Use of ACS Estimates as the Base Population in the Redistricting Plan Is
       Arbitrary.

       67.     In addition to the fact that the Redistricting Plan violates the “one person, one

vote” principle, the Plan also violates the Equal Protection Clause because it is arbitrary.

       68.     The General Assembly did not establish a sufficient legislative record to support

the use of ACS estimates. In fact, in committee hearings and floor debates, the Plan’s legislative

sponsors professed to have no knowledge of precisely what data were used, how the data were

manipulated to work for redistricting purposes, or even who drew the maps.

       69.     During a legislative hearing on May 25, 2021, after the Plan was publicly

unveiled and shortly before its passage, Dr. Allan Lichtman, an expert retained by the House and

Senate Democratic Caucuses, stated that he was not sure what data were ultimately used to draw

the Plan and could not confirm whether ACS estimates were in fact used, did not participate in

drawing the Plan, and had not analyzed the Plan. The legislative sponsors’ explanation for the

use of ACS estimates was that the Illinois Constitution’s redistricting schedule necessitated the

enactment of a plan prior to June 30th.

       70.     Also, despite professing to use “election data” and “public input” in creating the

Plan, Democratic legislative leaders who sponsored and pushed the Redistricting Plan through

the General Assembly were unable to articulate during legislative proceedings precisely what

“election data” were used or how they were used in combination with the ACS estimates.

       71.     Moreover, the General Assembly has not provided any explanation for why the

five-year 2015-2019 ACS estimates were determined to be the best available population data or



                                                 29
why the General Assembly chose to pass a map using those ACS estimates instead of the actual

census counts, which will be available not later than August 16, 2020.

       72.     The taint of arbitrariness in the Redistricting Plan is illustrated by the oddly

shaped boundaries for some of the proposed Representative Districts. There are many instances

where presumably unpopulated blocks along road and highway medians are assigned to a

Representative District without apparent reason—like superfluous appendages. Examples are

illustrated immediately below.70




Rep. District 28 (shown in green), Block                   Rep. District 59 (shown in tan),
170318245093007                                            Blocks 170978645111032 and
                                                           170978645111038




Rep. District 87 (shown in green), Blocks                  Rep. District 101 (shown in blue),
171130052022093, 171130052022094, and                      Block 170190009022009
171130052022099


70
   Pub. Act 102-0010 and Google map representation of the Plan released by the House
Democratic Caucus, available at https://www.google.com/maps/d/u/2/viewer?mid=1Rs-
85ic7W0nBZ2QPiXsGIazZicynzIco&ll=39.79510521942542%2C-89.50414500000001&z=7.


                                               30
       73.     The official decennial census counts are presumed to be accurate, valid, and the

best data available to determine populations for redistricting purposes. The General Assembly

has failed to rebut the presumption that the decennial census counts are the best population data

for redistricting. Nor has the General Assembly shown that the ACS estimates are appropriate to

use as the main source of population data in the Redistricting Plan. The Redistricting Plan is

plainly arbitrary and capricious.

J.     The Use of ACS Estimates as the Base Population in the Redistricting Plan Is
       Discriminatory

       74.     In addition to the fact that the Redistricting Plan violates the “one person, one

vote” principle and the fact that the redistricting process was arbitrary, the Plan also violates the

Equal Protection Clause because it is discriminatory. The use of ACS estimates results in a

differential undercount that has a greater effect on racial and ethnic minorities and other minority

groups that have historically been undercounted and thus underrepresented and underfunded.

       75.     Comparisons based on historical data confirm that ACS estimates undercount

minority populations. When compared to the 2010 census count, the 2005-2009 5-Year ACS

estimates for Illinois underestimated the entire Illinois population by 45,589 people, but the

impact on specific sub-populations was even more significant. The Latino, Asian, and Native

American populations were underestimated by 154,959 (7.6%), 48,206 (8.2%), and 20,755

(47.2%) persons, respectively. In contrast, the white population was over-estimated.

       76.     Also, computer-generated plans drawn using the 2005-2009 ACS estimates

generally resulted in two fewer majority-Latino districts than plans drawn using the official 2010

census counts, even when controlling for compactness, the number of majority-Black districts,

and certain other districting criteria. The Plan ensures that historically undercounted minority




                                                 31
communities will continue to be underrepresented and lose their right to an equal vote in the

legislature by foregoing the official census counts in favor of the ACS estimates.

       77.     Thus, it is no surprise that more than 50 good government groups and community

advocates have publicly opposed the use of ACS estimates for the Plan, including the American

Federation of Teachers, Asian American Legal Defense and Education Fund, CHANGE Illinois,

Common Cause, Fair Elections Center, Georgetown Center on Poverty and Inequality, Lawyers

for Good Government, League of Women Voters of the United States, MALDEF (Mexican

American Legal Defense and Educational Fund), NAACP (National Association for the

Advancement of Colored People), National Urban League, and SPLC Action Fund.71

       78.     These organizations have correctly warned that the decision to use ACS estimates

as the base for the Plan will disenfranchise at least tens of thousands of Illinoisans by creating

representative maps that do not include them. Thus, the Plan is discriminatory and improper.

K.     The Use of Unspecified Election Data Only Exacerbates the Problems Caused by the
       Use of ACS Estimates

       79.     The Redistricting Plan attempts to mitigate the problems caused by the use of

ACS population estimates by supplementing the ACS estimates with additional unspecified

“election data.” However, the legislative leaders who sponsored and pushed the Plan through the

General Assembly were unable to articulate during legislative proceedings precisely what

“election data” were used or how the data were used in combination with the ACS estimates.

       80.     Regardless, election data, whether consisting of the number of ballots cast or

voter registration records, suffers from many of the same defects as the ACS estimates, including


71
      Statement on Appropriate Data for Redistricting (https://advancingjustice-
aajc.org/sites/default/files/2021-
04/Statement%20on%20Appropriate%20Data%20for%20Redistricting%20FINAL%204.27.202
1.pdf).


                                                32
the fact that the use of that data results in a plan that disproportionately impacts minority

communities. Thus, the use of election data only exacerbates the problems inherent in the Plan.

                                                 VI.
                                          CAUSES OF ACTION

                                            COUNT I
          (Violation of the Equal Protection Clause, Actionable under 42 U.S.C. § 1983)

          81.     Plaintiffs re-allege the facts set forth in the paragraphs above as if set forth herein.

          82.     The Equal Protection Clause in the Fourteenth Amendment to the U.S.

Constitution requires that the seats in both houses of a bicameral state legislature must be

apportioned on a population basis and that states must draw Senate and Representative Districts

with substantially equal populations.

          83.     Under this requirement, any plan that results in a greater-than-10% population

deviation       between   the   largest   and   smallest    legislative   districts   is   “presumptively

impermissible.”72 Even if the plan results in a smaller maximum population deviation, the plan

will still be held invalid if the districts are drawn using arbitrary or discriminatory criteria.73

          84.     The official population counts from the decennial census have long been

recognized as the best source of population data to achieve such equality and are presumptively

valid for redistricting purposes.74

          85.     Despite lacking the official population counts from the census, the General

Assembly passed the Redistricting Plan on May 28, 2021, and Governor Pritzker signed it into

law on June 4, 2021. Instead of the official census counts, the Redistricting Plan passed by the




72
     Evenwel, 136 S. Ct. at 1124.
73
     Roman, 377 U.S. at 710.
74
     See, e.g., Karcher, 462 U.S. at 738; Kirkpatrick, 394 U.S. at 528.


                                                    33
General Assembly uses ACS five-year population estimates from 2015-2019 as the main source

of population data.75

          86.    The attempts to pass and enact the Plan deprive Plaintiffs and other Illinois voters

of their rights to vote in Senate and Representative Districts with substantially equal populations.

The deprivation of these rights occurred under the color of state law. Plaintiffs are therefore

entitled to relief for violation of their rights under the Equal Protection Clause of the Fourteenth

Amendment to the U.S. Constitution pursuant to 42 U.S.C. § 1983.

          87.    As explained in detail above, because it uses ACS estimates for population data,

the Plan does not ensure that the Senate and Representative Districts satisfy the constitutional

mandate of substantially equal populations. The Plan fails to ensure substantial population

equality for a number of key reasons:

                 a.     Unlike the decennial census, which represents a complete count of the
                        population, the ACS estimates represent a small sampling of addresses and
                        are therefore subject to considerable sampling errors and imprecision;

                 b.     The ACS single-year estimates are available only for geographic areas
                        with populations of 65,000 or more and the five-year ACS estimates,
                        which are the only available estimates for smaller geographic areas (e.g.,
                        Block Groups and Census Tracts), are based on outdated survey responses
                        dating back more than five years before the census date and fail to fully
                        represent population changes that have occurred since that time;

                 c.     Unlike the decennial census, which is supported by substantial federal,
                        state, and local funding for public outreach campaigns, the ACS receives
                        far less funding and has a lower response rate, which creates further
                        imprecision;

                 d.     The ACS estimates are not available for each individual “Census Block”
                        but are instead reported in larger “Census Tracts” or “Block Groups”
                        (depending on the particular estimates) and must be manipulated to
                        attempt to fit the applicable Census Blocks; and

                 e.     The ACS estimates are based on the 2010 census geographic boundaries
                        and must be manipulated to fit the updated 2020 census boundaries.
75
     Pub. Act 102-0010 at § 5(d) (explaining that Plan is based on 2015-2019 ACS estimates).


                                                  34
       88.     For these reasons, any redistricting plan based on ACS estimates cannot create

substantially equal legislative districts, as shown by comparisons of historical data which

confirm that plans drawn using ACS estimates inevitably result in population disparities well in

excess of 10%.

       89.     In addition to the failure of the Redistricting Plan to draw substantially equal

districts, the Redistricting Plan also violates the Equal Protection Clause of the Fourteenth

Amendment because the choice to use ACS estimates as the base population data is both

arbitrary and discriminatory.

       90.     First, the Redistricting Plan is arbitrary because, among other things, the General

Assembly has not provided any explanation for why the five-year 2015-2019 ACS estimates

were determined to be the best available population data or why it chose to pass a map using the

ACS estimates instead of the actual census counts, which will be available in a few short months.

       91.     Second, the Redistricting Plan is discriminatory because the use of ACS estimates

results in greater undercounts of minority populations, and thereby ensures that historically

undercounted minority communities will continue to be underrepresented and lose their right to

an equal vote in the legislature.

       92.     Also, the use of unspecified “election data” only exacerbates the many problems

inherent in the Plan. Election data, whether consisting of the number of ballots cast or voter

registration records, suffers from many of the same defects as the ACS estimates, including that

the use of such data results in a plan that disproportionately impacts minority communities.

       93.     Based on the foregoing, the Redistricting Plan fails to draw legislative districts of

substantially equal populations and thus violates the well-established “one person, one vote”




                                                35
guarantee embodied in the Equal Protection Clause of the U.S. Constitution. Thus, the

Redistricting Plan is unconstitutional, invalid, and void ab initio.

                                           COUNT II
                  (Federal Declaratory Judgment Claim, 28 U.S.C. §§ 2201, 2202)

          94.     Plaintiffs re-allege the facts set forth in the paragraphs above as if set forth herein.

          95.     For the reasons explained above, an actual controversy exists between Plaintiffs

and Defendants regarding whether the Plan is unconstitutional, invalid, and void ab initio.

          96.     Despite lacking the official population counts from the census, the General

Assembly passed the Redistricting Plan on May 28, 2021, and Governor Pritzker signed it into

law on June 4, 2021.

          97.     Accordingly, Plaintiffs respectfully request that the Court grant declaratory relief

under the Declaratory Judgment Act and declare that the Plan is unconstitutional, invalid, and

void ab initio.

                                            COUNT III
                       (Claim for a Writ of Mandamus, 28 U.S.C. § 1651(a))

          98.     Federal courts have authority to issue writs of mandamus pursuant to the All

Writs Act, 28 U.S.C. § 1651(a).76 Mandamus is appropriate when the plaintiff has a clear,

affirmative right to relief and when the defendant has a clear duty to act and authority to comply

with the writ.

          99.     Under Article IV, Section 3 of the Illinois Constitution, in the event that a valid

legislative redistricting plan does not become effective with the full force and effect of law by

June 30, 2021, regardless of the reason for that failure, then the sole authority, duty, and




76
     See Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367, 380 (2004).


                                                    36
responsibility to enact a valid legislative redistricting plan based on the 2020 decennial census

shifts to a bipartisan Commission.

        100.    Because the Redistricting Plan is unconstitutional, invalid, and void ab initio, no

valid legislative redistricting plan has become effective or can become effective prior to June 30,

2021. The Speaker of the House of Representatives and the President of the Senate therefore

have a clear duty to appoint members to a bipartisan Commission and have the authority to

comply with a writ ordering them to appoint such members. Plaintiffs have a clear, affirmative

right to having a bipartisan Commission constituted to enact a valid and constitutional

redistricting plan.

        101.    By enacting an unconstitutional and invalid Redistricting Plan and refusing to

appoint members to a bipartisan Commission, Defendants have violated federal law, including

the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution. Plaintiffs

have no adequate remedy other than mandamus with which to require Defendants to comply with

their duties and obligations under federal law.

        102.    Therefore, the Court should grant a writ of mandamus ordering Defendants

EMANUEL CHRISTOPHER WELCH, in his official capacity as Speaker of the Illinois House

of Representatives, the OFFICE OF SPEAKER OF THE ILLINOIS HOUSE OF

REPRESENTATIVES, DON HARMON, in his official capacity as President of the Illinois

Senate, and the OFFICE OF THE PRESIDENT OF THE ILLINOIS SENATE to appoint

members to a bipartisan Commission.

                                            VII.
                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray that this Court:




                                                  37
       1.       Assume jurisdiction over this action and designate a three-judge panel pursuant to

28 U.S.C. § 2284.

       2.       Issue an order pursuant to 42 U.S.C. § 1983 holding that Defendants violated

Plaintiffs’ rights under the Equal Protection Clause of the Fourteenth Amendment to the U.S.

Constitution.

       3.       Issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and 2202 and Fed. R.

Civ. P. 57, declaring that the Redistricting Plan violates the Equal Protection Clause of the

Fourteenth Amendment and is therefore unconstitutional, invalid, and void ab initio.

       4.       Issue a permanent injunction enjoining the appropriate Defendants, their agents,

employees, and those persons acting in concert with them, from enforcing or giving any effect to

the Plan, including enjoining the appropriate Defendants from conducting any elections based on

the Redistricting Plan.

       5.       Grant a writ of mandamus requiring Defendants EMANUEL CHRISTOPHER

WELCH, in his official capacity as Speaker of the Illinois House of Representatives, the

OFFICE OF SPEAKER OF THE ILLINOIS HOUSE OF REPRESENTATIVES, DON

HARMON, in his official capacity as President of the Illinois Senate, and the OFFICE OF THE

PRESIDENT OF THE ILLINOIS SENATE to appoint members to a bipartisan Commission

with the responsibility for enacting a redistricting plan pursuant to the procedures set forth in

Article IV, Section 3 of the Illinois Constitution.

       6.       In the alternative to granting a writ of mandamus requiring the appropriate

Defendants to appoint members to a bipartisan Commission, appoint a Special Master to draft a

valid and lawful redistricting plan based on the official 2020 decennial census counts or,




                                                 38
alternatively, grant such other appropriate relief that allows for the drafting and implementation

of a redistricting plan based on the official 2020 decennial census counts.

       7.      Make all further orders as are just, necessary, and proper to ensure complete

fulfillment of this Court’s declaratory and injunctive orders in this case.

       8.      Issue an order requiring Defendants to pay Plaintiffs’ costs, expenses, and

reasonable attorneys’ fees incurred in the prosecution of this action, as authorized by the Civil

Rights Attorneys’ Fees Awards Act of 1976, 42 U.S.C. § 1988 and as authorized by 42 U.S.C.

§ 1973l(e).

       9.      Grant such other and further relief as it deems is proper and just.


Dated: June 9, 2021                                   Respectfully submitted,

/s/ Phillip A. Luetkehans                              /s/ Charles E. Harris, II
Phillip A. Luetkehans                                  Charles E. Harris, II
Brian J. Armstrong                                     Mitchell D. Holzrichter
LUETKEHANS, BRADY, GARNER &                            Thomas V. Panoff
ARMSTRONG, LLC                                         Christopher S. Comstock
105 E. Irving Park Road                                Heather A. Weiner
Itasca, Illinois 60143                                 Christopher A. Knight
Tel: (630) 760-4601                                    Joseph D. Blackhurst
Fax: (630) 773-1006                                    MAYER BROWN LLP
pal@lbgalaw.com                                        71 South Wacker Drive
bja@lbgalaw.com                                        Chicago, Illinois 60606
                                                       Tel: (312) 782-0600
Counsel for Plaintiffs                                 Fax: (312) 701-7711
                                                       charris@mayerbrown.com
                                                       mholzrichter@mayerbrown.com
                                                       tpanoff@mayerbrown.com
                                                       ccomstock@mayerbrown.com
                                                       hweiner@mayerbrown.com
                                                       cknight@mayerbrown.com
                                                       jblackhurst@mayerbrown.com

                                                       Counsel for Plaintiffs




                                                 39
